EXHIBIT 10.9

MENTOR CORPORATION

2005 LONG-TERM INCENTIVE PLAN

1.         PURPOSE OF PLAN

            The purpose of this Mentor Corporation 2005 Long-Term Incentive Plan
(this "Plan") of Mentor Corporation, a
            Minnesota corporation (the "Corporation"), is to promote the success
of the Corporation and to increase
            shareholder value by providing an additional means through the grant
of awards to attract, motivate, retain and
            reward selected employees and other eligible persons.  This Plan
amends and restates the Corporation's
            Amended 2000 Long-Term Incentive Plan.  The Share Limit set forth in
Section 4.2 applies to awards granted
            under this Plan before and after this amendment and restatement of
this Plan.  For purposes of clarity, no
            additional shares are added to the Share Limit as a result of this
amendment and restatement.

2.         ELIGIBILITY

            The Administrator (as such term is defined in Section 3.1) may grant
awards under this Plan only to those persons
            that the Administrator determines to be Eligible Persons.  An
"Eligible Person" is any person who is either: (a) an
            officer (whether or not a director) or employee of the Corporation
or one of its Subsidiaries; (b) a director of the
            Corporation or one of its Subsidiaries; or (c) an individual
consultant or advisor who renders or has rendered bona
            fide services (other than services in connection with the offering
or sale of securities of the Corporation or one of
            its Subsidiaries in a capital-raising transaction or as a market
maker or promoter of securities of the Corporation
            or one of its Subsidiaries) to the Corporation or one of its
Subsidiaries and who is selected to participate in this
            Plan by the Administrator; provided, however, that a person who is
otherwise an Eligible Person under clause
            (c) above may participate in this Plan only if such participation
would not adversely affect either the Corporation's
            eligibility to use Form S-8 to register under the Securities Act of
1933, as amended (the "Securities Act"), the
            offering and sale of shares issuable under this Plan by the
Corporation or the Corporation's compliance with any
            other applicable laws.  An Eligible Person who has been granted an
award (a "participant") may, if otherwise
            eligible, be granted additional awards if the Administrator shall so
determine.  As used herein, "Subsidiary"
            means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially
            owned directly or indirectly by the Corporation; and "Board" means
the Board of Directors of the Corporation.

3.         PLAN ADMINISTRATION

            3.1    The Administrator.  This Plan shall be administered by and
all awards under this Plan shall be authorized
                    by the Administrator.  The "Administrator" means the Board
or one or more committees appointed
                    by the Board or another committee (within its delegated
authority) to administer all or certain aspects of this
                    Plan.  Any such committee shall be comprised solely of one
or more directors or such number of directors as
                    may be required under applicable law.  A committee may
delegate some or all of its authority to another
                    committee so constituted.  The Board or a committee
comprised solely of directors may also delegate, to the
                    extent permitted by applicable law, to one or more officers
of the Corporation, its powers under this Plan (a)
                    to designate the officers and employees of the Corporation
and its Subsidiaries who will receive grants of
                    awards under this Plan, and (b) to determine the number of
shares subject to, and the other terms and
                    conditions of, such awards.  The Board may delegate
different levels of authority to different committees
                    with administrative and grant authority under this Plan. 
Unless otherwise provided in the Bylaws of the
                    Corporation or the applicable charter of any Administrator:
(a) a majority of the members of the acting
                    Administrator shall constitute a quorum, and (b) the vote of
a majority of the members present assuming
                    the presence of a quorum or the unanimous written consent of
the members of the Administrator shall
                    constitute action by the acting Administrator.

                    With respect to awards intended to satisfy the requirements
for performance-based compensation under
                    Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), this Plan shall be
                    administered by a committee consisting solely of two or more
outside directors (as this requirement is
                    applied under Section 162(m) of the Code); provided,
however, that the failure to satisfy such
                    requirement shall not affect the validity of the action of
any committee otherwise duly authorized and
                    acting in the matter.  Award grants, and transactions in or
involving awards, intended to be exempt
   

1

--------------------------------------------------------------------------------


                    under Rule 16b-3 under the Securities Exchange Act of 1934,
as amended (the "Exchange Act"),
                    must be duly and timely authorized by the Board or a
committee consisting solely of two or more
                    non-employee directors (as this requirement is applied under
Rule 16b-3 promulgated under the
                    Exchange Act).  To the extent required by any applicable
listing agency, this Plan shall be
                    administered by a committee composed entirely of independent
directors (within the meaning of the
                    applicable listing agency).

            3.2    Powers of the Administrator.  Subject to the express
provisions of this Plan, the Administrator is
                    authorized and empowered to do all things necessary or
desirable in connection with the
                    authorization of awards and the administration of this Plan
(in the case of a committee or delegation
                    to one or more officers, within the authority delegated to
that committee or person(s)), including,
                    without limitation, the authority to:

                    (a)    determine eligibility and, from among those persons
determined to be eligible, the particular
                            Eligible Persons who will receive an award under
this Plan;

                    (b)    grant awards to Eligible Persons, determine the price
at which securities will be offered or
                            awarded and the number of securities to be offered
or awarded to any of such persons,
                            determine the other specific terms and conditions of
such awards consistent with the express
                            limits of this Plan, establish the installments (if
any) in which such awards shall become
                            exercisable or shall vest (which may include,
without limitation, performance and/or time-based
                            schedules), or determine that no delayed
exercisability or vesting is required, establish any
                            applicable performance targets, and establish the
events of termination or reversion of such
                            awards;

                    (c)    approve the forms of award agreements (which need not
be identical either as to type of award or
                            among participants);

                    (d)    construe and interpret this Plan and any agreements
defining the rights and obligations of the
                            Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in
                            this Plan, and prescribe, amend and rescind rules
and regulations relating to the administration
                            of this Plan or the awards granted under this Plan;

                    (e)    cancel, modify, or waive the Corporation's rights
with respect to, or modify, discontinue,
                            suspend, or terminate any or all outstanding awards,
subject to any required consent under
                            Section 8.6.5;

                    (f)     accelerate or extend the vesting or exercisability
or extend the term of any or all such outstanding
                            awards (in the case of options, within the maximum
ten-year term of such awards) in such
                            circumstances as the Administrator may deem
appropriate (including, without limitation, in
                            connection with a termination of employment or
services or other events of a personal nature)
                            subject to any required consent under Section 8.6.5;

                    (g)    adjust the number of shares of Common Stock subject
to any award, adjust the price of any or all
                            outstanding awards or otherwise change previously
imposed terms and conditions, in such
                            circumstances as the Administrator may deem
appropriate, in each case subject to Sections 4
                            and 8.6, and provided that in no case (except due to
an adjustment contemplated by Section 7
                            or any repricing that may be approved by
shareholders) shall such an adjustment constitute
                            a repricing (by amendment, cancellation and regrant,
exchange or other means) of the per
                            share exercise price of any option;

                    (h)    determine the date of grant of an award, which may be
a designated date after but not before the
                            date of the Administrator's action (unless otherwise
designated by the Administrator, the date of
                            grant of an award shall be the date upon which the
Administrator took the action granting an award);

     

2

--------------------------------------------------------------------------------


 

                    (i)     determine whether, and the extent to which,
adjustments are required pursuant to Section 7 hereof
                            and authorize the termination, conversion,
substitution or succession of awards upon the
                            occurrence of an event of the type described in
Section 7;

                    (j)     acquire or settle (subject to Sections 7 and 8.6)
rights under awards in cash, stock of equivalent
                            value, or other consideration; and 

                    (k)    determine the fair market value of the Common Stock
or awards under this Plan from time to time
                            and/or the manner in which such value will be
determined.

            3.3    Binding Determinations.  Any action taken by, or inaction of,
the Corporation, any Subsidiary, or the
                    Administrator relating or pursuant to this Plan and within
its authority hereunder or under applicable law
                    shall be within the absolute discretion of that entity or
body and shall be conclusive and binding upon
                    all persons.  Neither the Board nor any Board committee, nor
any member thereof or person acting at
                    the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination
                    made in good faith in connection with this Plan (or any
award made under this Plan), and all such persons
                    shall be entitled to indemnification and reimbursement by
the Corporation in respect of any claim, loss,
                    damage or expense (including, without limitation, attorneys'
fees) arising or resulting therefrom to the
                    fullest extent permitted by law and/or under any directors
and officers liability insurance coverage that
                    may be in effect from time to time. 

            3.4    Reliance on Experts.  In making any determination or in
taking or not taking any action under this Plan, the
                    Board or a committee, as the case may be, may obtain and may
rely upon the advice of experts, including
                    employees and professional advisors to the Corporation.  No
director, officer or agent of the Corporation or
                    any of its Subsidiaries shall be liable for any such action
or determination taken or made or omitted in
                    good faith.

            3.5    Delegation.  The Administrator may delegate ministerial,
non-discretionary functions to individuals who are
                    officers or employees of the Corporation or any of its
Subsidiaries or to third parties.

4.        SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

            4.1    Shares Available.  Subject to the provisions of Section 7.1,
the capital stock that may be delivered under
                    this Plan shall be shares of the Corporation's authorized
but unissued Common Stock and any shares of its
                    Common Stock held as treasury shares.  For purposes of this
Plan, "Common Stock" shall mean the
                    common stock of the Corporation and such other securities or
property as may become the subject of
                    awards under this Plan, or may become subject to such
awards, pursuant to an adjustment made under
                    Section 7.1.

            4.2    Share Limits.  The maximum number of shares of Common Stock
that may be delivered pursuant to awards
                    granted to Eligible Persons under this Plan is 6,000,000
shares (the "Share Limit").  The following limits
                    also apply with respect to awards granted under this Plan:

                    (a)    The maximum number of shares of Common Stock that may
be delivered pursuant to options qualified
                            as incentive stock options granted under this Plan
is 6,000,000 shares.

                    (b)    The maximum number of shares of Common Stock subject
to options that are granted during any
                            fiscal year to any individual under this Plan is
500,000 shares.

                    (c)    The maximum number of shares of Common Stock subject
to all awards that are granted during any
                            fiscal year to any individual under this Plan is
500,000 shares.  This limit does not apply, however, to
                            shares delivered in respect of compensation earned
but deferred.

                    (d)    Additional limits with respect to Performance-Based
Awards are set forth in Section 5.2.3.

                    Each of the foregoing numerical limits is subject to
adjustment as contemplated by Section 4.3, Section 7.1,
                    and Section 8.10.  

3

--------------------------------------------------------------------------------

 

            4.3    Awards Settled in Cash, Reissue of Awards and Shares.  To the
extent that an award is settled in cash
                    or a form other than shares of Common Stock, the shares that
would have been delivered had there been no
                    such cash or other settlement shall not be counted against
the shares available for issuance under this Plan.
                    In the event that shares of Common Stock are delivered in
respect of a dividend equivalent right, only the
                    actual number of shares delivered with respect to the award
shall be counted against the share limits of this
                    Plan.  To the extent that shares of Common Stock are
delivered pursuant to the exercise of a stock option,
                    the number of underlying shares as to which the exercise
related shall be counted against the applicable
                    share limits under Section 4.2, as opposed to only counting
the shares actually issued.  Shares that are
                    subject to or underlie awards which expire or for any reason
are cancelled or terminated, are forfeited, fail to
                    vest, or for any other reason are not paid or delivered
under this Plan shall again be available for subsequent
                    awards under this Plan.  Refer to Section 8.10 for
application of the foregoing share limits with respect to
                    assumed awards.  The foregoing adjustments to the share
limits of this Plan are subject to any applicable
                    limitations under Section 162(m) of the Code with respect to
awards intended as performance-based
                    compensation thereunder.

            4.4    Reservation of Shares; No Fractional Shares; Minimum Issue. 
The Corporation shall at all times reserve
                    a number of shares of Common Stock sufficient to cover the
Corporation's obligations and contingent
                    obligations to deliver shares with respect to awards then
outstanding under this Plan (exclusive of any
                    dividend equivalent obligations to the extent the
Corporation has the right to settle such rights in cash). 
                    No fractional shares shall be delivered under this Plan. 
The Administrator may pay cash in lieu of any
                    fractional shares in settlements of awards under this Plan. 
No fewer than 100 shares may be purchased on
                    exercise of any award (or, in the case of stock purchase
rights, no fewer than 100 rights may be exercised
                    at any one time) unless the total number purchased or
exercised is the total number at the time available
                    for purchase or exercise under the award.

5.        AWARDS

            5.1    Type and Form of Awards.  The Administrator shall determine
the type or types of award(s) to be made
                    to each selected Eligible Person.  Awards may be granted
singly, in combination or in tandem.  Awards
                    also may be made in combination or in tandem with, in
replacement of, as alternatives to, or as the
                    payment form for grants or rights under any other employee
or compensation plan of the Corporation or
                    one of its Subsidiaries.  The types of awards that may be
granted under this Plan are:

                    5.1.1    Stock Options.  A stock option is the grant of a
right to purchase a specified number of shares of
                                Common Stock during a specified period as
determined by the Administrator.  An option may be
                                intended as an incentive stock option within the
meaning of Section 422 of the Code (an "ISO") or
                                a nonqualified stock option (an option not
intended to be an ISO).  The award agreement for an
                                option will indicate if the option is intended
as an ISO; otherwise it will be deemed to be a
                                nonqualified stock option.  The maximum term of
each option (ISO or nonqualified) shall be ten (10)
                                years.  The per share exercise price for each
option shall be not less than 100% of the fair market
                                value of a share of Common Stock on the date of
grant of the option, except in the case of a stock
                                option granted retroactively in tandem with or
as a substitution for another award, the per share
                                exercise price may be no lower than the fair
market value of a share of Common Stock on the date
                                such other award was granted (to the extent
consistent with Sections 422 and 424 of the Code in
                                the case of options intended as incentive stock
options).  When an option is exercised, the exercise
                                price for the shares to be purchased shall be
paid in full in cash or such other method permitted by
                                the Administrator consistent with Section 5.5.

                    5.1.2    Additional Rules Applicable to ISOs.  To the extent
that the aggregate fair market value
                                (determined at the time of grant of the
applicable option) of stock with respect to which ISOs first
                                become exercisable by a participant in any
calendar year exceeds $100,000, taking into account both
                                Common Stock subject to ISOs under this Plan and
stock subject to ISOs under all other plans of the
                                Corporation or one of its Subsidiaries (or any
parent or predecessor corporation to the extent required
                           

4

--------------------------------------------------------------------------------


                                by and within the meaning of Section 422 of the
Code and the regulations promulgated thereunder),
                                such options shall be treated as nonqualified
stock options.  In reducing the number of options treated
                                as ISOs to meet the $100,000 limit, the most
recently granted options shall be reduced first.  To the
                                extent a reduction of simultaneously granted
options is necessary to meet the $100,000 limit, the
                                Administrator may, in the manner and to the
extent permitted by law, designate which shares of 
                                Common Stock are to be treated as shares
acquired pursuant to the exercise of an ISO.  ISOs may
                                only be granted to employees of the Corporation
or one of its subsidiaries (for this purpose, the term
                                "subsidiary" is used as defined in Section
424(f) of the Code, which generally requires an unbroken
                                chain of ownership of at least 50% of the total
combined voting power of all classes of stock of each
                                subsidiary in the chain beginning with the
Corporation and ending with the subsidiary in question). 
                                There shall be imposed in any award agreement
relating to ISOs such other terms and conditions
                                as from time to time are required in order that
the option be an "incentive stock option" as that term
                                is defined in Section 422 of the Code.  No ISO
may be granted to any person who, at the time the
                                option is granted, owns (or is deemed to own
under Section 424(d) of the Code) shares of
                                outstanding Common Stock possessing more than
10% of the total combined voting power of all
                                classes of stock of the Corporation, unless the
exercise price of such option is at least 110% of
                                the fair market value of the stock subject to
the option and such option by its terms is not
                                exercisable after the expiration of five years
from the date such option is granted.

                    5.1.3    Other Awards.  The other types of awards that may
be granted under this Plan include: (a) stock
                                bonuses, restricted stock, performance stock,
stock units, phantom stock, dividend equivalents, or
                                similar rights to purchase or acquire shares,
whether at a fixed or variable price or ratio related to the
                                Common Stock, upon the passage of time, the
occurrence of one or more events, or the satisfaction
                                of performance criteria or other conditions, or
any combination thereof; (b) any similar securities with
                                a value derived from the value of or related to
the Common Stock and/or returns thereon; or (c) cash
                                awards granted consistent with Section 5.2
below.

            5.2   Section 162(m) Performance-Based Awards.  Without limiting the
generality of the foregoing, any of the
                    types of awards listed in Section 5.1.3 above may be, and
options granted with an exercise price not less
                    than the fair market value of a share of Common Stock at the
date of grant ("Qualifying Options")
                    typically will be, granted as awards intended to satisfy the
requirements for "performance-based
                    compensation" within the meaning of Section 162(m) of the
Code ("Performance-Based Awards").  The
                    grant, vesting, exercisability or payment of
Performance-Based Awards may depend (or, in the case of
                    Qualifying Options, may also depend) on the degree of
achievement of one or more performance goals
                    relative to a pre-established targeted level or level using
one or more of the Business Criteria set forth
                    below (on an absolute or relative basis) for the Corporation
on a consolidated basis or for one or more of
                    the Corporation's subsidiaries, segments, divisions or
business units, or any combination of the foregoing.
                    Any Qualifying Option shall be subject only to the
requirements of Sections 5.2.1 and 5.2.3 in order for
                    such award to satisfy the requirements for
"performance-based compensation" under Section 162(m) of the
                    Code.  Any other Performance-Based Award shall be subject to
all of the following provisions of this
                    Section 5.2.

                    5.2.1     Class; Administrator.  The eligible class of
persons for Performance-Based Awards under this
                                Section 5.2 shall be officers and employees of
the Corporation or one of its Subsidiaries.  The
                                Administrator approving Performance-Based Awards
or making any certification required pursuant
                                to Section 5.2.4 must be constituted as provided
in Section 3.1 for awards that are intended as
                                performance-based compensation under Section
162(m) of the Code.

                    5.2.2     Performance Goals.  The specific performance goals
for Performance-Based Awards (other than
                                Qualifying Options) shall be, on an absolute or
relative basis, established based on one or more
                                of the following business criteria ("Business
Criteria") as selected by the Administrator in its sole
                                discretion:  earnings per share, cash flow
(which means cash and cash equivalents derived from
                                either net cash flow from operations or net cash
flow from operations, financing and investing
                                activities), total shareholder return, gross
revenue, revenue growth, operating income (before or
                                after taxes), net earnings (before or after
interest, taxes, depreciation and/or amortization), return
                                on equity or on assets or on net investment,
cost containment or reduction, or any combination
                                thereof.  These terms are used as applied under
generally accepted accounting principles or in
                                the financial reporting of the Corporation or of
its Subsidiaries.  To qualify awards as

5

--------------------------------------------------------------------------------


                                performance-based under Section 162(m), the
applicable Business Criterion (or Business Criteria,
                                as the case may be) and specific performance
goal or goals ("targets") must be established and
                                approved by the Administrator during the first
90 days of the performance period (and, in the case
                                of performance periods of less than one year, in
no event after 25% or more of the performance
                                period has elapsed) and while performance
relating to such target(s) remains substantially
                                uncertain within the meaning of Section 162(m)
of the Code.  Performance targets shall be
                                adjusted to mitigate the unbudgeted impact of
material, unusual or nonrecurring gains and losses,
                                accounting changes or other extraordinary events
not foreseen at the time the targets were set
                                unless the Administrator provides otherwise at
the time of establishing the targets.  The applicable
                                performance measurement period may not be less
than three months nor more than 10 years.

                    5.2.3     Form of Payment; Maximum Performance-Based Award. 
Grants or awards under this
                                Section 5.2 may be paid in cash or shares of
Common Stock or any combination thereof.  Grants
                                of Qualifying Options to any one participant in
any one fiscal year shall be subject to the limit set
                                forth in Section 4.2(b).  The maximum number of
shares of Common Stock which may be delivered
                                pursuant to Performance-Based Awards (other than
Qualifying Options and other than cash awards
                                covered by the following sentence) that are
granted to any one participant in any one fiscal year
                                shall not exceed 100,000 shares, either
individually or in the aggregate, subject to adjustment as
                                provided in Section 7.1.  In addition, the
aggregate amount of compensation to be paid to any one
                                participant in respect of all Performance-Based
Awards payable only in cash and not related to
                                shares of Common Stock and granted to that
participant in any one fiscal year shall not exceed
                                $1,000,000.  Awards that are cancelled during
the year shall be counted against these limits to the
                                extent permitted by Section 162(m) of the Code.

                    5.2.4    Certification of Payment.  Before any
Performance-Based Award under this Section 5.2 (other than
                                Qualifying Options) is paid and to the extent
required to qualify the award as performance-based
                                compensation within the meaning of Section
162(m) of the Code, the Administrator must certify in
                                writing that the performance target(s) and any
other material terms of the Performance-Based Award
                                were in fact timely satisfied.

                    5.2.5    Reservation of Discretion.  The Administrator will
have the discretion to determine the restrictions
                                or other limitations of the individual awards
granted under this Section 5.2 including the authority to
                                reduce awards, payouts or vesting or to pay no
awards, in its sole discretion, if the Administrator
                                preserves such authority at the time of grant by
language to this effect in its authorizing resolutions
                                or otherwise.

                    5.2.6    Expiration of Grant Authority.  As required
pursuant to Section 162(m) of the Code and the
                                regulations promulgated thereunder, the
Administrator's authority to grant new awards that are
                                intended to qualify as performance-based
compensation within the meaning of Section 162(m) of
                                the Code (other than Qualifying Options) shall
terminate upon the first meeting of the Corporation's
                                shareholders that occurs in the fifth year
following the year in which the Corporation's shareholders
                                first approve this restated Plan.

            5.3    Award Agreements.  Each award shall be evidenced by a written
award agreement in the form approved by
                    the Administrator and executed on behalf of the Corporation
and, if required by the Administrator, executed
                    by the recipient of the award.  The Administrator may
authorize any officer of the Corporation (other than the
                    particular award recipient) to execute any or all award
agreements on behalf of the Corporation.  The award
                    agreement shall set forth the material terms and conditions
of the award as established by the Administrator
                    consistent with the express limitations of this Plan.

           5.4    Deferrals and Settlements.  Payment of awards may be in the
form of cash, Common Stock, other awards
                    or combinations thereof as the Administrator shall
determine, and with such restrictions as it may impose. 
                    The Administrator may also require or permit participants to
elect to defer the issuance of shares or the
                    settlement of awards in cash under such rules and procedures
as it may establish under this Plan.  The
                    Administrator may also provide that deferred settlements
include the payment or crediting of interest or other
                    earnings on the deferral amounts, or the payment or
crediting of dividend equivalents where the deferred
                    amounts are denominated in shares. 

6

--------------------------------------------------------------------------------


            5.5    Consideration for Common Stock or Awards.  The purchase price
for any award granted under this Plan
                    or the Common Stock to be delivered pursuant to an award, as
applicable, may be paid by means of any
                    lawful consideration as determined by the Administrator,
including, without limitation, one or a combination
                    of the following methods:

                    •    services rendered by the recipient of such award;

                    •    cash, check payable to the order of the Corporation, or
electronic funds transfer;

                    •    notice and third party payment in such manner as may be
authorized by the Administrator;

                    •    the delivery of previously owned shares of Common
Stock;

                    •    by a reduction in the number of shares otherwise
deliverable pursuant to the award; or

                    •    subject to such procedures as the Administrator may
adopt, pursuant to a "cashless exercise" with a
                         third party who provides financing for the purposes of
(or who otherwise facilitates) the purchase or
                         exercise of awards.

                    In no event shall any shares newly-issued by the Corporation
be issued for less than the minimum lawful
                    consideration for such shares or for consideration other
than consideration permitted by applicable state law. 
                    In the event that the Administrator allows a participant to
exercise an award by delivering shares of Common
                    Stock previously owned by such participant and unless
otherwise expressly provided by the Administrator,
                    any shares delivered which were initially acquired by the
participant from the Corporation (upon exercise of a
                    stock option or otherwise) must have been owned by the
participant at least six months as of the date of
                    delivery.  Shares of Common Stock used to satisfy the
exercise price of an option shall be valued at their fair
                    market value on the date of exercise.  The Corporation will
not be obligated to deliver any shares unless and
                    until it receives full payment of the exercise or purchase
price therefore and any related withholding
                    obligations under Section 8.5 and any other conditions to
exercise or purchase have been satisfied.  Unless
                    otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate
                    or limit a participant's ability to pay the purchase or
exercise price of any award or shares by any method
                    other than cash payment to the Corporation.

            5.6    Definition of Fair Market Value.  For purposes of this Plan,
"fair market value" shall mean, unless otherwise
                    determined or provided by the Administrator in the
circumstances, the closing price for a share of Common
                    Stock as reported on the composite tape for securities
listed in the New York Stock Exchange
                    (the "Exchange") for the date in question or, if no sales of
Common Stock were made on the Exchange on
                    that date, the closing price for a share of Common Stock as
reported on said composite tape for the next
                    preceding day on which sales of Common Stock were made on
the Exchange.  The Administrator may,
                    however, provide with respect to one or more awards that the
fair market value shall equal the last closing
                    price for a share of Common Stock as reported on the
composite tape for securities listed on the Exchange
                    available on the date in question or the average of the high
and low trading prices of a share of Common
                    Stock as reported on the composite tape for securities
listed on the Exchange for the date in question or the
                    most recent trading day.  If the Common Stock is no longer
listed or is no longer actively traded on the
                    Exchange as of the applicable date, the fair market value of
the Common Stock shall be the value as
                    reasonably determined by the Administrator for purposes of
the award in the circumstances.  The
                    Administrator also may adopt a different methodology for
determining fair market value with respect to one
                    or more awards if a different methodology is necessary or
advisable to secure any intended favorable tax,
                    legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator
                    may provide that fair market value for purposes of one or
more awards will be based on an average of
                    closing prices (or the average of high and low daily trading
prices) for a specified period preceding the
                    relevant date). 

7

--------------------------------------------------------------------------------


            5.7    Transfer Restrictions.

                    5.7.1    Limitations on Exercise and Transfer.  Unless
otherwise expressly provided in (or pursuant to) this
                                Section 5.7, by applicable law and by the award
agreement, as the same may be amended, (a) all
                                awards are non-transferable and shall not be
subject in any manner to sale, transfer, anticipation,
                                alienation, assignment, pledge, encumbrance or
charge; (b) awards shall be exercised only by the
                                participant; and (c) amounts payable or shares
issuable pursuant to any award shall be delivered
                                only to (or for the account of) the participant.

                    5.7.2    Exceptions.  The Administrator may permit awards to
be exercised by and paid to, or otherwise
                                transferred to, other persons or entities
pursuant to such conditions and procedures, including
                                limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in
                                writing.  Any permitted transfer shall be
subject to compliance with applicable federal and state
                                securities laws and shall not be a transfer for
value (other nominal consideration, settlement of
                                marital property rights, or for interests in an
entity in which more than fifty percent of the voting
                                interests are held by the Eligible Person or by
the Eligible Person's family members).

                    5.7.3    Further Exceptions to Limits on Transfer.  The
exercise and transfer restrictions in
                                Section 5.7.1 shall not apply to:

                                (a)    transfers to the Corporation,

                                (b)    the designation of a beneficiary to
receive benefits in the event of the participant's death
                                        or, if the participant has died,
transfers to or exercise by the participant's beneficiary, or,
                                        in the absence of a validly designated
beneficiary, transfers by will or the laws of descent
                                        and distribution,

                                (c)    subject to any applicable limitations on
ISOs, transfers to a family member (or former family
                                        member) pursuant to a domestic relations
order if approved or ratified by the Administrator,

                                (d)    if the participant has suffered a
disability, permitted transfers or exercises on behalf of the
                                        participant by his or her legal
representative, or

                                (e)    the authorization by the Administrator of
"cashless exercise" procedures with third parties
                                        who provide financing for the purpose of
(or who otherwise facilitate) the exercise of awards
                                        consistent with applicable laws and the
express authorization of the Administrator.

            5.8    International Awards.  One or more awards may be granted to
Eligible Persons who provide services to the
                    Corporation or one of its Subsidiaries outside of the United
States.  Any awards granted to such persons
                    may be granted pursuant to the terms and conditions of any
applicable sub-plans, if any, appended to this
                    Plan and approved by the Administrator.

6.        EFFECT OF TERMINATION OF SERVICE ON AWARDS

            6.1    General.  The Administrator shall establish the effect of a
termination of employment or service on the rights
                    and benefits under each award under this Plan and in so
doing may make distinctions based upon, inter alia,
                    the cause of termination and type of award.  If the
participant is not an employee of the Corporation or one of
                    its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator
                    shall be the sole judge for purposes of this Plan (unless a
contract or the award otherwise provides) of
                    whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the
                    date, if any, upon which such services shall be deemed to
have terminated.

 

8

--------------------------------------------------------------------------------


           6.2    Events Not Deemed Terminations of Service.  Unless the express
policy of the Corporation or one of its
                    Subsidiaries, or the Administrator, otherwise provides, the
employment relationship shall not be considered
                    terminated in the case of (a) sick leave, (b) military
leave, or (c) any other leave of absence authorized by the
                    Corporation or one of its Subsidiaries, or the
Administrator; provided that unless reemployment upon the
                    expiration of such leave is guaranteed by contract or law,
such leave is for a period of not more than 90 days.
                    In the case of any employee of the Corporation or one of its
Subsidiaries on an approved leave of absence,
                    continued vesting of the award while on leave from the
employ of the Corporation or one of its Subsidiaries
                    may be suspended until the employee returns to service,
unless the Administrator otherwise provides or
                    applicable law otherwise requires.  In no event shall an
award be exercised after the expiration of the term
                    set forth in the award agreement.

            6.3    Effect of Change of Subsidiary Status.  For purposes of this
Plan and any award, if an entity ceases to
                    be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred
                    with respect to each Eligible Person in respect of such
Subsidiary who does not continue as an Eligible
                    Person in respect of another entity within the Corporation
or another Subsidiary that continues as such
                    after giving effect to the transaction or other event giving
rise to the change in status.

7.        ADJUSTMENTS; ACCELERATION

            7.1    Adjustments.  Upon or in contemplation of: any
reclassification, recapitalization, stock split (including a
                    stock split in the form of a stock dividend) or reverse
stock split ("stock split"); any merger, combination,
                    consolidation, or other reorganization; any spin-off,
split-up, or similar extraordinary dividend distribution in
                    respect of the Common Stock (whether in the form of
securities or property); any exchange of Common
                    Stock or other securities of the Corporation, or any
similar, unusual or extraordinary corporate transaction
                    in respect of the Common Stock; or a sale of all or
substantially all the business or assets of the
                    Corporation as an entirety; then the Administrator shall, in
such manner, to such extent (if any) and at
                    such time as it deems appropriate and equitable in the
circumstances:

                    (a)    proportionately adjust any or all of (1) the number
and type of shares of Common Stock (or other
                            securities) that thereafter may be made the subject
of awards (including the specific share limits,
                            maximums and numbers of shares set forth elsewhere
in this Plan), (2) the number, amount and type
                            of shares of Common Stock (or other securities or
property) subject to any or all outstanding awards,
                            (3) the grant, purchase, or exercise price of any or
all outstanding awards, (4) the securities, cash or
                            other property deliverable upon exercise or payment
of any outstanding awards, or (5) (subject to
                            Section 8.8.3(a)) the performance standards
applicable to any outstanding awards, or

                    (b)    make provision for a cash payment or for the
assumption, substitution or exchange of any or all
                            outstanding share-based awards or the cash,
securities or property deliverable to the holder of any or
                            all outstanding share-based awards, based upon the
distribution or consideration payable to holders of
                            the Common Stock upon or in respect of such event.

                    The Administrator may adopt such valuation methodologies for
outstanding awards as it deems reasonable
                    in the event of a cash or property settlement and, in the
case of options, but without limitation on other
                    methodologies, may base such settlement solely upon the
excess if any of the per share amount payable
                    upon or in respect of such event over the exercise price of
the award.  With respect to any award of an ISO,
                    the Administrator may make such an adjustment that causes
the option to cease to qualify as an ISO
                    without the consent of the affected participant.

                    In any of such events, the Administrator may take such
action prior to such event to the extent that the
                    Administrator deems the action necessary to permit the
participant to realize the benefits intended to be
                    conveyed with respect to the underlying shares in the same
manner as is or will be available to shareholders
                    generally.  In the case of any stock split or reverse stock
split, if no action is taken by the Administrator, the
                    proportionate adjustments contemplated by clause (a) above
shall nevertheless be made.

9

--------------------------------------------------------------------------------


            7.2    Automatic Acceleration of Awards.  Upon a dissolution of the
Corporation or other event described in
                    Section 7.1 that the Corporation does not survive (or does
not survive as a public company in respect of its
                    Common Stock), then each then-outstanding option shall
become fully vested, all shares of restricted stock
                    then outstanding shall fully vest free of restrictions, and
each other award granted under this Plan that is
                    then outstanding shall become payable to the holder of such
award; provided that such acceleration provision
                    shall not apply, unless otherwise expressly provided by the
Administrator, with respect to any award to the
                    extent that the Administrator has made a provision for the
substitution, assumption, exchange or other
                    continuation or settlement of the award, or the award would
otherwise continue in accordance with its terms,
                    in the circumstances.

            7.3    Possible Acceleration of Awards.  Without limiting Section
7.2, in the event of a Change in Control Event
                    (as defined below), the Administrator may, in its
discretion, provide that any outstanding option shall become
                    fully vested, that any share of restricted stock then
outstanding shall fully vest free of restrictions, and that
                    any other award granted under this Plan that is then
outstanding shall be payable to the holder of such
                    award.  The Administrator may take such action with respect
to all awards then outstanding or only with
                    respect to certain specific awards identified by the
Administrator in the circumstances.  For purposes of this
                    Plan, "Change in Control Event" means any of the following:

                    (a)    The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of
                            the Exchange Act (a "Person")) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated
                            under the Exchange Act) of more than 20% of either
(1) the then-outstanding shares of common stock
                            of the Corporation (the "Outstanding Company Common
Stock") or (2) the combined voting power of
                            the then-outstanding voting securities of the
Corporation entitled to vote generally in the election of
                            directors (the "Outstanding Company Voting
Securities"); provided, however, that, for purposes of
                            this clause (a), the following acquisitions shall
not constitute a Change in Control Event; (A) any
                            acquisition directly from the Corporation, (B) any
acquisition by the Corporation, (C) any acquisition by
                            any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any affiliate
                            of the Corporation or a successor, or (D) any
acquisition by any entity pursuant to a transaction that
                            complies with Sections (c)(1), (2) and (3) below;

                    (b)    Individuals who, as of the Effective Date, constitute
the Board (the "Incumbent Board") cease for any
                            reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a
                            director subsequent to the Effective Date whose
election, or nomination for election by the Corporation's
                            shareholders, was approved by a vote of at least
two-thirds of the directors then comprising the
                            Incumbent Board (including for these purposes, the
new members whose election or nomination was so
                            approved, without counting the member and his
predecessor twice) shall be considered as though such
                            individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual
                            whose initial assumption of office occurs as a
result of an actual or threatened election contest with
                            respect to the election or removal of directors or
other actual or threatened solicitation of proxies or
                            consents by or on behalf of a Person other than the
Board;

                  (c)    Consummation of a reorganization, merger, statutory
share exchange or consolidation or similar
                            corporate transaction involving the Corporation or
any of its Subsidiaries, a sale or other disposition of
                            all or substantially all of the assets of the
Corporation, or the acquisition of assets or stock of another
                            entity by the Corporation or any of its Subsidiaries
(each, a "Business Combination"), in each case
                            unless, following such Business Combination, (1) all
or substantially all of the individuals and entities
                            that were the beneficial owners of the Outstanding
Company Common Stock and the Outstanding
                            Company Voting Securities immediately prior to such
Business Combination beneficially own, directly
                            or indirectly, more than 60% of the then-outstanding
shares of common stock and the combined voting
                            power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as
                            the case may be, of the entity resulting from such
Business Combination (including, without limitation,
                            an entity that, as a result of such transaction,
owns the Corporation or all or substantially all of the
 

10

--------------------------------------------------------------------------------


                            Corporation's assets directly or through one or more
subsidiaries (a "Parent")) in substantially the same
                            proportions as their ownership immediately prior to
such Business Combination of the Outstanding
                            Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no
                            Person (excluding any entity resulting from such
Business Combination or a Parent or any employee
                            benefit plan (or related trust) of the Corporation
or such entity resulting from such Business
                            Combination or Parent) beneficially owns, directly
or indirectly, more than 20% of, respectively, the
                            then-outstanding shares of common stock of the
entity resulting from such Business Combination or
                            the combined voting power of the then-outstanding
voting securities of such entity, except to the extent
                            that the ownership in excess of 20% existed prior to
the Business Combination, and (3) at least a
                            majority of the members of the board of directors or
trustees of the entity resulting from such Business
                            Combination or a Parent were members of the
Incumbent Board at the time of the execution of the
                            initial agreement or of the action of the Board
providing for such Business Combination; or

                    (d)    Approval by the shareholders of the Corporation of a
complete liquidation or dissolution of the
                            Corporation other than in the context of a
transaction that does not constitute a Change in Control
                            Event under clause (c) above.

            7.4    Early Termination of Awards.  Any award that has been
accelerated as required or contemplated by
                    Section 7.2 or 7.3 (or would have been so accelerated but
for Section 7.5, 7.6 or 7.7) shall terminate upon the
                    related event referred to in Section 7.2 or 7.3, as
applicable, subject to any provision that has been expressly
                    made by the Administrator, through a plan of reorganization
or otherwise, for the survival, substitution,
                    assumption, exchange or other continuation or settlement of
such award and provided that, in the case of
                    options that will not survive, be substituted for, assumed,
exchanged, or otherwise continued or settled in the
                    transaction, the holder of such award shall be given
reasonable advance notice of the impending termination
                    and a reasonable opportunity to exercise his or her
outstanding options in accordance with their terms before
                    the termination of such awards (except that in no case shall
more than ten days' notice of accelerated vesting
                    and the impending termination be required and any
acceleration may be made contingent upon the actual
                    occurrence of the event).

            7.5    Other Acceleration Rules.  Any acceleration of awards
pursuant to this Section 7 shall comply with
                    applicable legal requirements and, if necessary to
accomplish the purposes of the acceleration or if the
                    circumstances require, may be deemed by the Administrator to
occur a limited period of time not greater
                    than 30 days before the event.  Without limiting the
generality of the foregoing, the Administrator may deem
                    an acceleration to occur immediately prior to the applicable
event and/or reinstate the original terms of an
                    award if an event giving rise to an acceleration does not
occur.  The Administrator may override the
                    provisions of Section 7.2, 7.3, 7.4 and/or 7.6 by express
provision in the award agreement and may accord
                    any Eligible Person a right to refuse any acceleration,
whether pursuant to the award agreement or
                    otherwise, in such circumstances as the Administrator may
approve.  The portion of any ISO accelerated in
                    connection with a Change in Control Event or any other
action permitted hereunder shall remain exercisable
                    as an ISO only to the extent the applicable $100,000
limitation on ISOs is not exceeded.  To the extent
                    exceeded, the accelerated portion of the option shall be
exercisable as a nonqualified stock option under
                    the Code.

            7.6    Possible Rescission of Acceleration.  If the vesting of an
award has been accelerated expressly in
                    anticipation of an event or upon shareholder approval of an
event and the Administrator later determines that
                    the event will not occur, the Administrator may rescind the
effect of the acceleration as to any then
                    outstanding and unexercised or otherwise unvested awards.

            7.7    Golden Parachute Limitation.  Notwithstanding anything else
contained in this Section 7 to the contrary,
                    in no event shall an award be accelerated under this Plan to
an extent or in a manner which would not be
                    fully deductible by the Corporation or one of its
Subsidiaries for federal income tax purposes because of
                    Section 280G of the Code, nor shall any payment hereunder be
accelerated to the extent any portion of
                    such accelerated payment would not be deductible by the
Corporation or one of its Subsidiaries because
                    of Section 280G of the Code.  If a participant would be
entitled to benefits or payments hereunder and under
                    any other plan or program that would constitute "parachute
payments" as defined in Section 280G of the
                    Code, then the participant may by written notice to the
Corporation designate the order in which such
 

11

--------------------------------------------------------------------------------


                    parachute payments will be reduced or modified so that the
Corporation or one of its Subsidiaries is not
                    denied federal income tax deductions for any "parachute
payments" because of Section 280G of the Code. 
                    Notwithstanding the foregoing, if a participant is a party
to an employment or other agreement with the
                    Corporation or one of its Subsidiaries, or is a participant
in a severance program sponsored by the
                    Corporation or one of its Subsidiaries, that contains
express provisions regarding Section 280G and/or
                    Section 4999 of the Code (or any similar successor
provision), the Section 280G and/or Section 4999
                    provisions of such employment or other agreement or plan, as
applicable, shall control as to any awards
                    held by that participant (for example, and without
limitation, a participant may be a party to an employment
                    agreement with the Corporation or one of its Subsidiaries
that provides for a "gross-up" as opposed to a
                    "cut-back" in the event that the Section 280G thresholds are
reached or exceeded in connection with a
                    change in control and, in such event, the Section 280G
and/or Section 4999 provisions of such employment
                    agreement shall control as to any awards held by that
participant).

8.        OTHER PROVISIONS

            8.1    Compliance with Laws.  This Plan, the granting and vesting of
awards under this Plan, the offer, issuance
                    and delivery of shares of Common Stock, the acceptance of
promissory notes and/or the payment of money
                    under this Plan or under awards are subject to compliance
with all applicable federal and state laws, rules
                    and regulations (including but not limited to state and
federal securities law, federal margin requirements)
                    and to such approvals by any listing, regulatory or
governmental authority as may, in the opinion of counsel
                    for the Corporation, be necessary or advisable in connection
therewith.  The person acquiring any securities
                    under this Plan will, if requested by the Corporation or one
of its Subsidiaries, provide such assurances and
                    representations to the Corporation or one of its
Subsidiaries as the Administrator may deem necessary or
                    desirable to assure compliance with all applicable legal and
accounting requirements.

            8.2    No Rights to Award.  No person shall have any claim or rights
to be granted an award (or additional
                    awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a
                    document other than this Plan) to the contrary.

            8.3    No Employment/Service Contract.  Nothing contained in this
Plan (or in any other documents under this
                    Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the
                    employ or other service of the Corporation or one of its
Subsidiaries, constitute any contract or agreement of
                    employment or other service or affect an employee's status
as an employee at will, nor shall interfere in any
                    way with the right of the Corporation or one of its
Subsidiaries to change a person's compensation or other
                    benefits, or to terminate his or her employment or other
service, with or without cause.  Nothing in this
                    Section 8.3, however, is intended to adversely affect any
express independent right of such person under a
                    separate employment or service contract other than an award
agreement.

            8.4    Plan Not Funded.  Awards payable under this Plan shall be
payable in shares or from the general assets
                    of the Corporation, and no special or separate reserve, fund
or deposit shall be made to assure payment of
                    such awards.  No participant, beneficiary or other person
shall have any right, title or interest in any fund or
                    in any specific asset (including shares of Common Stock,
except as expressly otherwise provided) of the
                    Corporation or one of its Subsidiaries by reason of any
award hereunder.  Neither the provisions of this Plan
                    (or of any related documents), nor the creation or adoption
of this Plan, nor any action taken pursuant to the
                    provisions of this Plan shall create, or be construed to
create, a trust of any kind or a fiduciary relationship
                    between the Corporation or one of its Subsidiaries and any
participant, beneficiary or other person.  To the
                    extent that a participant, beneficiary or other person
acquires a right to receive payment pursuant to any
                    award hereunder, such right shall be no greater than the
right of any unsecured general creditor of the
                    Corporation.

            8.5    Tax Withholding.  Upon any exercise, vesting, or payment of
any award or upon the disposition of shares
                    of Common Stock acquired pursuant to the exercise of an ISO
prior to satisfaction of the holding period
                    requirements of Section 422 of the Code, the Corporation or
one of its Subsidiaries shall have the right at its
                    option to:

                    (a)    require the participant (or the participant's
personal representative or beneficiary, as the case may be)
                            to pay or provide for payment of at least the
minimum amount of any taxes which the Corporation or
                            one of its Subsidiaries may be required to withhold
with respect to such award event or payment; or

12

--------------------------------------------------------------------------------


                    (b)    deduct from any amount otherwise payable in cash to
the participant (or the participant's personal
                            representative or beneficiary, as the case may be)
the minimum amount of any taxes which the
                            Corporation or one of its Subsidiaries may be
required to withhold with respect to such cash payment.

                    In any case where a tax is required to be withheld in
connection with the delivery of shares of Common
                    Stock under this Plan, the Administrator may in its sole
discretion (subject to Section 8.1) grant (either at
                    the time of the award or thereafter) to the participant the
right to elect, pursuant to such rules and subject
                    to such conditions as the Administrator may establish, to
have the Corporation reduce the number of
                    shares to be delivered by (or otherwise reacquire) the
appropriate number of shares, valued in a consistent
                    manner at their fair market value or at the sales price in
accordance with authorized procedures for
                    cashless exercises, necessary to satisfy the minimum
applicable withholding obligation on exercise, vesting
                    or payment.  In no event shall the shares withheld exceed
the minimum whole number of shares required for
                    tax withholding under applicable law.  The Corporation may,
with the Administrator's approval, accept one or
                    more promissory notes from any Eligible Person in connection
with taxes required to be withheld upon the
                    exercise, vesting or payment of any award under this Plan;
provided that any such note shall be subject to
                    terms and conditions established by the Administrator and
the requirements of applicable law. 

            8.6    Effective Date, Termination and Suspension, Amendments.

                    8.6.1    Effective Date.  This Plan is effective as of July
25, 2005, the date of its approval by the Board
                                (the "Effective Date").  This Plan shall be
submitted for and subject to shareholder approval no
                                later than twelve months after the Effective
Date.  Unless earlier terminated by the Board, this
                                Plan shall terminate at the close of business on
the day before the tenth anniversary of the
                                Effective Date.  After the termination of this
Plan either upon such stated expiration date or its
                                earlier termination by the Board, no additional
awards may be granted under this Plan, but
                                previously granted awards (and the authority of
the Administrator with respect thereto, including
                                the authority to amend such awards) shall remain
outstanding in accordance with their applicable
                                terms and conditions and the terms and
conditions of this Plan.

                    8.6.2    Board Authorization.  The Board may, at any time,
terminate or, from time to time, amend,
                                modify or suspend this Plan, in whole or in
part.  No awards may be granted during any period
                                that the Board suspends this Plan.

                    8.6.3    Shareholder Approval.  To the extent then required
by applicable law or any applicable listing
                                agency or required under Sections 162, 422 or
424 of the Code to preserve the intended tax
                                consequences of this Plan, or deemed necessary
or advisable by the Board, any amendment to
                                this Plan shall be subject to shareholder
approval.

                    8.6.4     Amendments to Awards.  Without limiting any other
express authority of the Administrator under
                                (but subject to) the express limits of this
Plan, the Administrator by agreement or resolution may
                                waive conditions of or limitations on awards to
participants that the Administrator in the prior exercise
                                of its discretion has imposed, without the
consent of a participant, and (subject to the requirements
                                of Sections 3.2 and 8.6.5) may make other
changes to the terms and conditions of awards.  Any
                                amendment or other action that would constitute
a repricing of an award is subject to the limitations
                                set forth in Section 3.2(g).

                    8.6.5     Limitations on Amendments to Plan and Awards.  No
amendment, suspension or termination of
                                this Plan or amendment of any outstanding award
agreement shall, without written consent of the
                                participant, affect in any manner materially
adverse to the participant any rights or benefits of the
                                participant or obligations of the Corporation
under any award granted under this Plan prior to the
                                effective date of such change.  Changes,
settlements and other actions contemplated by Section 7
                                shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.

            8.7    Privileges of Stock Ownership.  Except as otherwise expressly
authorized by the Administrator or this
                    Plan, a participant shall not be entitled to any privilege
of stock ownership as to any shares of Common
                    Stock not actually delivered to and held of record by the
participant.  No adjustment will be made for
                    dividends or other rights as a shareholder for which a
record date is prior to such date of delivery.

13

--------------------------------------------------------------------------------


            8.8    Governing Law; Construction; Severability.

                    8.8.1    Choice of Law.  This Plan, the awards, all
documents evidencing awards and all other related
                                documents shall be governed by, and construed in
accordance with the laws of the State
                                of Minnesota.

                    8.8.2    Severability.  If a court of competent jurisdiction
holds any provision invalid and unenforceable,
                                the remaining provisions of this Plan shall
continue in effect.

                    8.8.3    Plan Construction.

                                (a)    Rule 16b-3.  It is the intent of the
Corporation that the awards and transactions permitted
                                        by awards be interpreted in a manner
that, in the case of participants who are or may
                                        be subject to Section 16 of the Exchange
Act, qualify, to the maximum extent compatible
                                        with the express terms of the award, for
exemption from matching liability under Rule 16b-3
                                        promulgated under the Exchange Act. 
Notwithstanding the foregoing, the Corporation shall
                                        have no liability to any participant for
Section 16 consequences of awards or events under
                                        awards if an award or event does not so
qualify.

                            (b)    Section 162(m).  Awards under Section 5.1.3
to persons described in Section 5.2 that are
                                        either granted or become vested,
exercisable or payable based on attainment of one or
                                        more performance goals related to the
Business Criteria, as well as Qualifying Options
                                        granted to persons described in Section
5.2, that are approved by a committee composed
                                        solely of two or more outside directors
(as this requirement is applied under Section 162(m)
                                        of the Code) shall be deemed to be
intended as performance-based compensation within
                                        the meaning of Section 162(m) of the
Code unless such committee provides otherwise at
                                        the time of grant of the award.  It is
the further intent of the Corporation that (to the extent
                                        the Corporation or one of its
Subsidiaries or awards under this Plan may be or become
                                        subject to limitations on deductibility
under Section 162(m) of the Code) any such awards
                                        and any other Performance-Based Awards
under Section 5.2 that are granted to or held
                                        by a person subject to Section 162(m)
will qualify as performance-based compensation
                                        or otherwise be exempt from
deductibility limitations under Section 162(m).

            8.9   Captions.  Captions and headings are given to the sections and
subsections of this Plan solely as a
                    convenience to facilitate reference.  Such headings shall
not be deemed in any way material or
                    relevant to the construction or interpretation of this Plan
or any provision thereof.

            8.10  Stock-Based Awards in Substitution for Stock Options or Awards
Granted by Other Corporation.
                    Awards may be granted to Eligible Persons in substitution
for or in connection with an assumption of
                    employee stock options, restricted stock or other
stock-based awards granted by other entities to
                    persons who are or who will become Eligible Persons in
respect of the Corporation or one of its
                    Subsidiaries, in connection with a distribution, merger or
other reorganization by or with the granting
                    entity or an affiliated entity, or the acquisition by the
Corporation or one of its Subsidiaries, directly or
                    indirectly, of all or a substantial part of the stock or
assets of the employing entity.  The awards so
                    granted need not comply with other specific terms of this
Plan, provided the awards reflect only
                    adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to
                    the Common Stock in the transaction and any change in the
issuer of the security.  Any shares that
                    are delivered and any awards that are granted by, or become
obligations of, the Corporation, as a result
                    of the assumption by the Corporation of, or in substitution
for, outstanding awards previously granted by
                    an acquired company (or previously granted by a predecessor
employer (or direct or indirect parent
                    thereof) in the case of persons that become employed by the
Corporation or one of its Subsidiaries in
                    connection with a business or asset acquisition or similar
transaction) shall not be counted against the
                    Share Limit or other limits on the number of shares
available for issuance under this Plan.

14

--------------------------------------------------------------------------------


            8.11  Non-Exclusivity of Plan.  Nothing in this Plan shall limit or
be deemed to limit the authority of the
                    Board or the Administrator to grant awards or authorize any
other compensation, with or without
                    reference to the Common Stock, under any other plan or
authority.

            8.12  No Corporate Action Restriction.  The existence of this Plan,
the award agreements and the awards
                    granted hereunder shall not limit, affect or restrict in any
way the right or power of the Board or the
                    shareholders of the Corporation to make or authorize: (a)
any adjustment, recapitalization, reorganization
                    or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger,
                    amalgamation, consolidation or change in the ownership of
the Corporation or any Subsidiary, (c) any
                    issue of bonds, debentures, capital, preferred or prior
preference stock ahead of or affecting the capital
                    stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the
                    Corporation or any Subsidiary, (e) any sale or transfer of
all or any part of the assets or business of the
                    Corporation or any Subsidiary, or (f) any other corporate
act or proceeding by the Corporation or any
                    Subsidiary.  No participant, beneficiary or any other person
shall have any claim under any award or
                    award agreement against any member of the Board or the
Administrator, or the Corporation or any
                    employees, officers or agents of the Corporation or any
Subsidiary, as a result of any such action.

            8.13  Other Company Benefit and Compensation Programs.  Payments and
other benefits received by a
                    participant under an award made pursuant to this Plan shall
not be deemed a part of a participant's
                    compensation for purposes of the determination of benefits
under any other employee welfare or benefit
                    plans or arrangements, if any, provided by the Corporation
or any Subsidiary, except where the
                    Administrator expressly otherwise provides or authorizes in
writing.  Awards under this Plan may be
                    made in addition to, in combination with, as alternatives to
or in payment of grants, awards or
                    commitments under any other plans or arrangements of the
Corporation or its Subsidiaries.

 

    

15

--------------------------------------------------------------------------------

 